Case 5:21-cv-00007 Document 1-1 Filed on 01/12/21 in TXSD Page 1 of 14




  SCHEDULE
     A
 Case 5:21-cv-00007 Document 1-1 Filed on 01/12/21 in TXSD Page 2 of 14




                                     SCHEDULE A

                           AUTHORITY FOR THE TAKING


The property is taken under and in accordance with 40 U.S.C. §§ 3113 and 3114, which

authorize the condemnation of land and the filing of a Declaration of Taking; the Act of

Congress approved September 30, 1996, as Public Law 104-208, Division C, Section 102,

110 Stat. 3009-546, 3009-554-55, as amended and codified at 8 U.S.C. § 1103(b) & note;

and the Act of Congress approved March 23, 2018, as Public Law 115-141, div. F, tit. II,

132 Stat. 348, which appropriated the funds that shall be used for the taking.
Case 5:21-cv-00007 Document 1-1 Filed on 01/12/21 in TXSD Page 3 of 14




  SCHEDULE
      B
 Case 5:21-cv-00007 Document 1-1 Filed on 01/12/21 in TXSD Page 4 of 14




                                      SCHEDULE B

                                    PUBLIC PURPOSE



       The public purpose for which said property is taken is to conduct surveying, testing,

and other investigatory work needed to plan the proposed construction of roads, fencing,

vehicle barriers, security lighting, cameras, sensors, and related structures designed to help

secure the United States/Mexico border within the State of Texas.
Case 5:21-cv-00007 Document 1-1 Filed on 01/12/21 in TXSD Page 5 of 14




  SCHEDULE
     C
 Case 5:21-cv-00007 Document 1-1 Filed on 01/12/21 in TXSD Page 6 of 14




                                    SCHEDULE C

                               LEGAL DESCRIPTION

                                 Webb County, Texas

Tract: LRT-LRN-R1024E
Owner: Emerald Riverview Development, LTD.
Acres: 49.71

Being 49.71 acres, more or less, J.P. Garcia Survey, Abstract 53, Porcion 15; also being
Tax Parcel No. 395120, Web County Appraisal District, Texas.
Case 5:21-cv-00007 Document 1-1 Filed on 01/12/21 in TXSD Page 7 of 14




  SCHEDULE
      D
 Case 5:21-cv-00007 Document 1-1 Filed on 01/12/21 in TXSD Page 8 of 14



                                      SCHEDULE D

                                       MAP or PLAT

                              LAND TO BE CONDEMNED




Tract: LRT-LRN-R1024E
Owner: Emerald Riverview Development, LTD.
Acreage: 49.71

* The case caption identifies acreage for the entire parent tract; access to the entire parent
tract may be necessary to complete a survey of the proposed road tract shown in green on
the map above.
Case 5:21-cv-00007 Document 1-1 Filed on 01/12/21 in TXSD Page 9 of 14




   SCHEDULE
       E
Case 5:21-cv-00007 Document 1-1 Filed on 01/12/21 in TXSD Page 10 of 14



                                       SCHEDULE E

                                      ESTATE TAKEN

                                     Webb County, Texas

Tract: LRT-LRN-R1024E
Owner: Emerald Riverview Development, LTD.
Acres: 49.71

        The estate taken is a temporary, assignable easement beginning on the date
possession is granted to the United States and ending 12 months later, consisting of the
right of the United States, its agents, contractors, and assigns to enter in, on, over and across
the land described in Schedule C to survey, make borings, and conduct other investigatory
work for the purposes described in Schedule B and to access adjacent lands; including the
right to trim or remove any vegetative or structural obstacles that interfere with said work;
reserving to the landowners, their successors and assigns all right, title, and privileges as
may be used and enjoyed without interfering with or abridging the rights hereby acquired;
subject to minerals and rights appurtenant thereto, and to existing easements for public
roads and highways, public utilities, railroads and pipelines.
Case 5:21-cv-00007 Document 1-1 Filed on 01/12/21 in TXSD Page 11 of 14




    SCHEDULE
        F
Case 5:21-cv-00007 Document 1-1 Filed on 01/12/21 in TXSD Page 12 of 14




                                     SCHEDULE F

                       ESTIMATE OF JUST COMPENSATION



   The sum estimated as just compensation for the land being taken is ONE HUNDRED

DOLLARS AND NO/100 ($100.00), to be deposited herewith in the Registry of the Court

for the use and benefit of the persons entitled thereto; and, an additional sum determined

at the conclusion of the temporary estate described in Schedule E to constitute actual

damages, if any.
Case 5:21-cv-00007 Document 1-1 Filed on 01/12/21 in TXSD Page 13 of 14




     SCHEDULE
        G
Case 5:21-cv-00007 Document 1-1 Filed on 01/12/21 in TXSD Page 14 of 14




                                    SCHEDULE G

                               INTERESTED PARTIES

The following table identifies all persons who have or claim an interest in the property
condemned and whose names are now known, indicating the nature of each person’s
property interest(s) as indicated by references in the public records and any other
information available to the United States. See Fed. R. Civ. P. 71.1(c).

 Interested Party                            Reference
 Emerald Riverview Development, LTD.         Webb County CAD;
 C/O Attorney Kenneth A. Valls               Tax Parcel No. 395120
 6557 Metro Court, Suite 2
 Laredo, Texas 78041
